Title: To Benjamin Franklin from the Marquis de Condorcet, 25 March 1783
From: Condorcet, Marie-Jean-Antoine-Nicolas Caritat, marquis de
To: Franklin, Benjamin


Mon cher et illustre Confrere,A Paris ce 25 Mars 1783.
Permettez-moi de vous recommander Le mémoire que vous trouverez joint a cette Lettre. Il a pour objet une place de consul des treize états-unis pour le port de Cette. Je desirerais beaucoup obliger les négotians qui vous l’adressent et qui Sont d’anciens amis des américains.
Vous Connaissez, mon cher et illustre Confrere, ma veneration mon respect et mon tendre attachement,
Le Mis. DE Condorcet
